Per Curiam.-
The legal title is sufficient to entitle a trustee to possession of the trust property against a wrongdoer; *32and the question is, were the school directors wrongdoers ? The congregations who owned the glebe, dedicated that part of it in contest to .public use for the purposes of a school-house, which was subsequently built by the inhabitants of the neighbourhood. It was used as such for a time, under the voluntary system; but when the school law went into operation, it began ,to be used by the school directors, who held it till the defendant, who had in the mean time purchased the glebe, turned the teacher and scholars out of doors, and locked up the house. But did not the persons found by him in possession answer the description of those for whom the charity was created? The ground was dedicated to public use, to accommodate the people of the neighbourhood with a school; but whether under the one system or the other, was not said, nor is it material: it is enough that it answered the end designated under either. The neighbours, who were really the parties concerned, did not object to the occupancy of the directors; and it did not lie with the defendant, who was no more than the depository of the legal title, to object. .Taking it for granted, then, that he was such, still he committed a trespass on the actual occupants, and he must restore the possession to them.
Judgment reversed and a venire de novo awarded,